MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 78 
Docket:	   Yor-17-388	
Argued:		  April	11,	2018	
Decided:	  June	19,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
                                          	
                                  STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                     ROY	BLUM	
	
	
GORMAN,	J.	

	     [¶1]		The	State	of	Maine	appeals	from	a	judgment	of	the	trial	court	(York	

County,	Cashman,	J.)	granting	Roy	Blum’s	motion	to	dismiss	the	count	against	

him	 alleging	 violation	 of	 a	 protective	 order	 (Class	 D),	 19-A	 M.R.S.	 §	 4011(1)	

(2017).	 	 The	 State	 contends	 that	 the	 court	 erred	 by	 concluding	 that	 the	 bail	

condition	 order	 prohibiting	 Blum	 from	 possessing	 a	 “dangerous	 weapon”	

issued	by	a	New	Hampshire	bail	commissioner	is	not	a	“similar	order	issued	by	

a	court	.	.	.	of	another	state,”	pursuant	to	section	4011(1)(A),	and	therefore	the	

State	could	not	prosecute	Blum	for	an	alleged	violation	of	that	order.		We	hold	

that	the	New	Hampshire	order	 is	a	“similar	order,”	vacate	the	 judgment,	and	

remand	the	case	to	the	trial	court.			
2	

                                I.		BACKGROUND	

      [¶2]	 	 On	 September	 14,	 2015,	 Blum	 was	 arrested	 and	 charged	 in	 New	

Hampshire	with	criminal	threatening	and	domestic	violence.		He	was	released	

later	that	day	on	bail	subject	to	a	“domestic	violence/stalking	criminal	order	of	

protection	including	orders	and	conditions	of	bail”	(Conditions	Order),	signed	

by	a	New	Hampshire	bail	commissioner.		The	Conditions	Order	notified	Blum	

that	he	had	the	“opportunity	to	be	heard	before	a	judge	on	bail	issues	within	

24/48	hours”;	that	the	“order	shall	be	enforced,	even	without	registration,	by	

the	courts	of	any	state”;	and	that	violations	of	the	Conditions	Order	“are	subject	

to	state	and	federal	criminal	penalties.”		The	Conditions	Order	required	Blum	

to	“refrain”	from,	among	other	things,	“possessing	a	firearm,	destructive	device,	

dangerous	 weapon,	 or	 ammunition.”	 	 Blum	 signed	 the	 Conditions	 Order	

acknowledging	notice	of	the	conditions	and	the	potential	penalties	associated	

with	a	violation.		Unless	changed	by	another	court	order,	the	Conditions	Order,	

with	its	prohibitions,	was	to	remain	in	effect	until	Blum’s	arraignment,	which	

was	set	for	November	16,	2015.			

	     [¶3]		The	State	alleges	that	on	September	18,	2015—four	days	after	his	

arrest	 and	 the	 imposition	 of	 the	Conditions	 Order	 in	 New	 Hampshire—Blum	

went	to	the	Kittery	Trading	Post	in	Kittery,	Maine,	purchased	a	knife,	and	asked	
                                                                                        3	

the	store	clerk	if	the	store	had	any	full-face	masks	resembling	those	used	by	

“SWAT”	 teams.	 	 Concerned	 by	 Blum’s	 behavior,	 the	 store	 clerk	 notified	 the	

Kittery	Police	Department.		After	learning	that	Blum	was	still	subject	to	the	New	

Hampshire	Conditions	Order	that	prohibited	him	from	possessing	a	“dangerous	

weapon,”	the	police	stopped	Blum	and	found	him	in	possession	of	three	knives,	

including	a	large	tactical	knife	he	had	purchased	earlier	that	day.			

       [¶4]	 	 Based	 on	 these	 allegations,	 a	 grand	 jury	 first	 indicted	 Blum	 on	

December	 7,	 2015,	 for	 violating	 a	 condition	 of	 release	 (Class	 C),	 15	 M.R.S.	

§	1092(1)(B)	(2017)	(Count	1),	and	violating	a	protective	order	(Class	D),	19-A	

M.R.S.	 §	 4011(1)	 (Count	 2).	 	 Blum	 moved	 to	 dismiss	 the	 charges	 and,	 after	 a	

nontestimonial	hearing,	the	trial	court	(York	County,	O’Neil,	J.)	granted	Blum’s	

motion	by	order	dated	March	14,	2016.		As	to	Count	2,	the	court	first	stated	that	

“[i]n	Maine	a	protective	order	is	defined	and	set	out	in	19	M.R.S.	§	4007,	et	seq.,”	

apparently	intending	to	reference	the	Protection	from	Abuse	Act,	19-A	M.R.S.	

§§	4001-4014	(2017).		It	then	declared	that	“[n]o	such	order	was	issued	in	this	

case.”		

       [¶5]	 	 The	 court	 also	 referenced	 “RSA	 173-B:1,”	 and	 observed	 that	 “the	

applicable	 New	 Hampshire	 statutes”	 established	 a	 process	 for	 obtaining	 a	
4	

protective	 order	 in	 New	 Hampshire1	 that	 was	 “substantially	 similar”	 to	 the	

process	for	obtaining	a	protection	from	 abuse	order	in	Maine.		Compare	N.H.	

Rev.	Stat.	Ann.	§§	173-B:1	to	:26	(LEXIS	through	Act	78	of	the	2018	Reg.	Sess.)	

with	 19-A	 M.R.S.	 §§	 4001-4014.	 	 Again,	 the	 court	 stated	 that	 no	 such	 order	

existed	in	this	case.			

          [¶6]		Although	the	court	acknowledged	that	the	“process	for	obtaining	a	

temporary	[protection	from	abuse]	order	has	some	similarity	to	a	bail	order	in	

New	 Hampshire	 these	 are	 two	 separate	 processes	 with	 some	 different	

requirements.”		Because	the	Conditions	 Order	was	issued	after	an	arrest	and	

not	pursuant	to	N.H.	Rev.	Stat.	Ann.	§§	173-B:1	to	:26,	the	court	concluded	that	

it	was	not	a	“similar	order	issued	by	a	court	.	.	.	of	another	state”	for	the	purposes	

of	section	4011(1)(A)	and	dismissed	Count	2	against	Blum.		The	court	denied	

the	 State’s	 motion	 for	 reconsideration	 but	 clarified	 that	 the	 dismissal	 was	

without	prejudice.			




     1	
      	 Chapter	 173-B	 of	 the	 New	 Hampshire	 Revised	 Statutes	 Annotated,	 N.H.	 Rev.	 Stat.	 Ann.	
§§	173-B:1	to	:26	(LEXIS	through	Act	78	of	the	2018	Reg.	Sess.),	“governs	the	protection	of	persons	
from	domestic	violence.”		Knight	v.	Maher,	20 A.3d 901,	903	(N.H.	2011).		As	the	trial	court	correctly	
observed,	these	statutes	set	out	procedures	nearly	identical	to	those	found	in	Maine’s	protection	from	
abuse	statutes.		19-A	M.R.S.	§§	4001-4014	(2017).		Because	of	this	similarity,	we	need	not	consider	
whether	the	Conditions	Order	is	similar	to	a	protection	from	abuse	order	issued	pursuant	to	N.H.	Rev.	
Stat.	Ann.	§§	173-B:1	to	:26	and	discuss	Maine’s	protection	from	abuse	statutes	for	this	opinion.		
                                                                                                                5	

        [¶7]	 	 On	 January	 4,	 2017,	 a	 second	 grand	 jury	 indicted	 Blum	 for	 his	

September	18,	2015,	actions,	charging	him	with	the	same	two	counts.2		Blum	

again	 moved	 to	 dismiss,	 arguing	 that	 any	 alleged	 violation	 of	 the	 Conditions	

Order	in	Maine	could	not	subject	him	to	prosecution	because	the	order	failed	to	

meet	the	definition	of	a	“similar	order”	of	protection	“issued	by	a	court	.	.	.	of	

another	state”	pursuant	to	section	4011(1)(A).		After	a	nontestimonial	hearing,	

by	order	dated	August	14,	2017,	the	court	(Cashman,	J.)	granted	Blum’s	motion	

to	dismiss,	and	adopted	the	trial	court’s	(O’Neil,	J.)	previous	order	concluding	

that	 the	 Conditions	 Order	 was	 not	 a	 “similar	 order”	 of	 protection.	 	 With	 the	

approval	of	the	Attorney	General,	the	State	filed	this	timely	appeal	challenging	

only	 the	 dismissal	 of	 Count	 2,	 violation	 of	 a	 protective	 order.3	 	 15	 M.R.S.	

§	2115-A(1),	(5)	(2017);	M.R.	App.	P.	2A(f)(2),	21.	




   2		The	State	apparently	waited	to	determine	whether	it	should	pursue	prosecution	of	Blum	again	

until	we	issued	our	decision	in	State	v.	Hederson,	2016 ME 151,	149 A.3d 539,	on	October	13,	2016.		
Hederson	 had	 restrictions	 imposed	 on	 him	 by	 a	 New	 Hampshire	 “domestic	 violence/stalking	
criminal	order	of	protection	including	orders	and	conditions	of	bail”	that	was	nearly	identical	to	the	
order	 imposed	 on	 Blum,	 and	 Hederson—like	 Blum—was	 prosecuted	 in	 Maine	 with	 violating	 a	
protective	order	(Class	D),	19-A	M.R.S.	§	4011(1),	for	an	alleged	violation	of	that	order.		Hederson,	
2016 ME 151,	¶¶	1-4,	149 A.3d 539.		In	Hederson,	we	did	not	reach	the	merits	of	whether	the	New	
Hampshire	 order	 constituted	a	 “similar	 order	 issued	 by	 a	 court	 .	 .	 .	 of	 another	 state”	 pursuant	 to	
section	4011(1)(A).		See	id.	¶¶	7-8.			
   	
   3		Because	the	State	does	not	challenge	the	dismissal	of	Count	1	on	appeal,	we	do	not	discuss	it	

further.		
6	

                                   II.		DISCUSSION	

	     [¶8]		This	case	requires	us	to	determine	whether	the	Conditions	Order	

controlling	Blum’s	behavior	on	September	18,	2015,	was	a	“similar	order	issued	

by	a	court	.	.	.	of	another	state.”		19-A	M.R.S.	§	4011(1)(A).		We	“review	questions	

of	 statutory	 interpretation	 de	 novo.”	 State	 v.	 Christen,	 2009 ME 78,	 ¶	 12,	

976 A.2d 980.	 	 “In	 interpreting	 these	 provisions,	 we	 first	 look	 to	 the	 plain	

language	 of	 the	 provisions	 to	 determine	 their	 meaning.	 	 If	 the	 language	 is	

unambiguous,	 we	 interpret	 the	 provisions	 according	 to	 their	 unambiguous	

meaning	 unless	 the	 result	 is	 illogical	 or	 absurd.”	 	 MaineToday	 Media,	 Inc.	 v.	

State,	 2013 ME 100,	 ¶	 6,	 82 A.3d 104  (citations	 omitted)	 (quotation	 marks	

omitted).		“In	applying	these	principles,	we	examine	the	entirety	of	the	statute,	

giving	 due	 weight	 to	 design,	 structure,	 and	 purpose	 as	 well	 as	 to	 aggregate	

language.”	 	 Dickau	 v.	 Vt.	 Mut.	 Ins.	 Co.,	 2014 ME 158,	 ¶	22,	 107 A.3d 621 

(quotation	marks	omitted).			

      [¶9]	 	 Thus,	 we	 begin	 with	 the	 statutory	 language.	 	 See	 State	 v.	 Dubois	

Livestock,	Inc.,	2017 ME 223,	¶	6,	174 A.3d 308.		The	State	charged	Blum	with	

violating	 19-A	 M.R.S.	 §	 4011(1),	 which	 criminalizes	 violations	 of	 protection	

orders	and	provides	in	pertinent	part:	

      1.		Crime	committed.		Except	as	provided	in	subsections	2	and	4,	
      violation	of	the	following	is	a	Class	D	crime	when	the	defendant	has	
                                                                                                      7	

       prior	 actual	 notice,	 which	 may	 be	 notice	 by	 means	 other	 than	
       service	in	hand,	of	the	order	or	agreement:		
       	
              A.		A	temporary,	emergency,	interim	or	final	protective	order,	
              an	order	of	a	tribal	court	of	the	Passamaquoddy	Tribe	or	the	
              Penobscot	Nation	or	a	similar	order	issued	by	a	court	of	the	
              United	States	or	of	another	state,	territory,	commonwealth	or	
              tribe;	or		
              	
              B.		A	court-approved	consent	agreement.		
	
(Emphasis	added.)		The	term	“similar	order”	is	not	defined	within	title	19-A	or	

in	any	other	Maine	statute.4		Therefore,	to	assist	in	our	plain	language	analysis,	

we	 turn	 to	 the	 dictionary	 definition	 of	 the	 word	 “similar,”	 which	 includes	

(1)	“having	 characteristics	 in	 common:	 very	 much	 alike:	 COMPARABLE”;	

(2)	“alike	 in	 substance	 or	 essentials:	 CORRESPONDING”;	 and	 (3)	 “one	 that	

resembles	 another:	 COUNTERPART.”	 	 Webster’s	 Third	 New	 International	

Dictionary	 of	 the	 English	 Language	 Unabridged	 2120	 (2002)	 (Webster’s);	 see	

State	Tax	Assessor	v.	MCI	Commc’ns	Servs.,	Inc.,	2017 ME 119,	¶	14,	164 A.3d 952.		

       [¶10]		In	addition	to	the	plain	language	of	the	statute,	and	the	common	

meaning	of	the	words	within	that	statute,	we	must	also	consider	its	location	and	

context.		See	Jordan	v.	Sears,	Roebuck	&	Co.,	651 A.2d 358,	360	(Me.	1994)	(“In	

addition	to	examining	the	plain	language,	we	also	consider	the	whole	statutory	


   4		The	term	“similar	order”	is,	however,	used	in	several	other	statutes	to	refer	to	orders	from	other	

jurisdictions.		E.g.,	32	M.R.S.	§	16306(1)(C)	(2017),	17-A	M.R.S.	§	210-A(1)(C)	(2017),	and	15	M.R.S.	
§	321(6)	(2017).			
8	

scheme	of	which	the	section	at	issue	forms	a	part	so	that	a	harmonious	result,	

presumably	the	intent	of	the	Legislature,	may	be	achieved.”	(quotation	marks	

omitted)).	 	 Section	 4011	 is	 located	 within	 Maine’s	 protection	 from	 abuse	

statutes,	which	comprise	fifteen	sections	found	in	title	19-A,	part	4,	chapter	101,	

and	establish	the	procedures	and	process	for	obtaining	protection	from	abuse	

orders.	 	 See	 19-A	 M.R.S.	 §§	 4001-4014.	 	 In	 the	 first	 of	 these	 sections,	 the	

Legislature	 articulated	 its	 purposes	 for	 enacting	 the	 remaining	 sections	 and	

gave	 the	 courts	 responsible	 for	 handling	 these	 cases	 some	 very	 specific	

directives.		It	explained	that		

      [t]he	 court	 shall	 liberally	 construe	 and	 apply	 this	 chapter	 to	
      promote	the	following	underlying	purposes:		
      	
      1.		 Recognition.		 To	 recognize	 domestic	 abuse	 as	 a	 serious	 crime	
      against	 the	 individual	 and	 society,	 producing	 an	 unhealthy	 and	
      dangerous	family	environment,	resulting	in	a	pattern	of	escalating	
      abuse,	including	violence,	that	frequently	culminates	in	intrafamily	
      homicide	 and	 creating	 an	 atmosphere	 that	 is	 not	 conducive	 to	
      healthy	childhood	development;		
      	
      2.		Protection.		To	allow	family	and	household	members	who	are	
      victims	 of	 domestic	 abuse	 to	 obtain	 expeditious	 and	 effective	
      protection	against	further	abuse	so	that	the	lives	of	the	nonabusing	
      family	or	household	members	are	as	secure	and	uninterrupted	as	
      possible;		
      	
      3.		Enforcement.		To	provide	protection	by	promptly	entering	and	
      diligently	 enforcing	 court	 orders	 that	 prohibit	 abuse	 and,	 when	
      necessary,	 by	 reducing	 the	 abuser’s	 access	 to	 the	 victim	 and	
      addressing	 related	 issues	 of	 parental	 rights	 and	 responsibilities	
                                                                                                           9	

     and	 economic	support	so	that	victims	are	not	trapped	in	abusive	
     situations	 by	 fear	 of	 retaliation,	 loss	 of	 a	 child	 or	 financial	
     dependence;		
     	
     4.		 Prevention.		 To	 expand	 the	 power	 of	 the	 justice	 system	 to	
     respond	 effectively	 to	 situations	 of	 domestic	 abuse,	 to	 clarify	 the	
     responsibilities	and	support	the	efforts	of	law	enforcement	officers,	
     prosecutors	 and	 judicial	 officers	 to	 provide	 immediate,	 effective	
     assistance	and	protection	for	victims	of	abuse	and	to	recognize	the	
     crucial	 role	 of	 law	 enforcement	 officers	 in	 preventing	 further	
     incidents	of	abuse	and	in	assisting	the	victims	of	abuse.	
     	
19-A	M.R.S.	§	4001(1)-(4)	(emphases	added).		The	directive	and	these	stated	

purposes	 guide	 our	 interpretation.5	 	 See	 Dickau,	 2014 ME 158,	 ¶	21,	

107 A.3d 621.	

        [¶11]		In	order	to	determine	whether	the	Conditions	Order	is	a	“similar	

order,”	we	must	consider	(1)	whether	it	is	an	“order	issued	by	 a	court	.	.	.	of	

another	state,”	(2)	whether	it	is	“similar”	to	a	“temporary,	emergency,	interim	

or	 final	 protective	 order,”	 and	 (3)	 whether	 permitting	 the	 State	 to	 prosecute	

Blum	for	violating	the	Conditions	Order	would	violate	his	due	process	rights.		

19-A	 M.R.S.	 §	 4011(1)(A).	 	 Because	 we	 must	 view	 the	 first	 two	 questions	

through	the	lens	of	the	third,	we	begin	with	a	discussion	of	due	process.	


   5		When,	as	here,	we	are	interpreting	a	criminal	statute,	we	are	also	“guided	by	two	interrelated	

rules	of	statutory	construction:	the	rule	of	lenity,	and	the	rule	of	strict	construction.”		State	v.	Pinkham,	
2016 ME 59,	¶	14,	137 A.3d 203 (quotation	marks	omitted).		These	rules	apply,	however,	only	if	after	
interpreting	the	statutes	at	issue	we	conclude	that	the	Legislature’s	true	intent	remains	ambiguous.		
See	Callanan	v.	United	States,	364 U.S. 587,	596	(1961)	(“The	rule	[of	lenity]	comes	into	operation	at	
the	 end	 of	 the	 process	 of	 construing	 what	 Congress	 has	 expressed,	 not	 at	 the	 beginning	 as	 an	
overriding	consideration	of	being	lenient	to	wrongdoers.”).	
10	

A.	     Due	Process		

        [¶12]	 	 In	 order	 for	 Maine	 to	 prosecute	 Blum	 for	 a	 violation	 of	 the	

Conditions	 Order	 as	 a	 “similar	 order	 issued	 by	 a	 court	 .	 .	 .	 of	 another	 state,”	

19-A	M.R.S.	§	4011(1)(A),	the	procedures	by	which	the	Conditions	Order	was	

issued	 must	 have	 been	 sufficient	 to	 protect	 his	 right	 to	 due	 process.6	 	 See	

Guardianship	of	Jones,	 2017 ME 125,	¶	 19,	164 A.3d 969 (“Where	 procedural	

due	 process	 rights	 are	 at	 issue,	 the	 deprivation	 by	 state	 action	 of	 a	

constitutionally	 protected	 interest	 in	 life,	 liberty,	 or	 property	 is	 not	 in	 itself	

unconstitutional;	what	is	unconstitutional	is	the	deprivation	of	such	an	interest	

without	due	process	of	law.”	(quotation	marks	omitted)).		“Thus	the	question	in	

the	case	at	bar	is,	what	process	is	due.”		In	re	Randy	Scott	B.,	511 A.2d 450,	452	

(Me.	1986).			

        [¶13]		We	have	explained	that	“[t]he	essence	of	due	process	is	notice	and	

an	 opportunity	 to	 be	 heard.”	 	 Guardianship	 of	 Jones,	 2017 ME 125,	 ¶	 19,	

164 A.3d 969 (quotation	marks	omitted).		“This	means	that	the	state	must	say	

what	it	intends	to	do	and	then	give	affected	persons	the	chance	to	speak	out	

against	it.”		Id.	(quotation	marks	omitted).		We	recognize	that	due	process	“is	



   6		 We	 assume,	 for	 the	 purposes	 of	 this	 analysis,	 that	 the	 New	 Hampshire	 Conditions	 Order	
applicable	 to	 Blum	 was	 executed	 properly	 and	 was	 therefore	 enforceable	 on	 the	 date	 of	 Blum’s	
alleged	violation	in	Maine.		We	take	no	position,	however,	on	these	factual	issues.	
                                                                                   11	

not	a	static	concept;	rather,	its	requirements	vary	to	assure	the	basic	fairness	

of	each	particular	action	according	to	its	circumstances.”	In	re	Randy	Scott	B.,
511 A.2d	at	452 (quotation	marks	omitted).		Therefore,	in	determining	whether	

the	 Conditions	 Order	 is	 a	 “similar	 order,”	 we	 will	 consider	 whether	 the	

processes	 used	 to	 impose	 and	 maintain	 the	 order	 were	 “similar”	 to	 the	

processes	used	to	impose	and	maintain	“temporary,	emergency,	interim	or	final	

protective	order[s]”	in	Maine,	with	a	focus	on	whether	Blum	was	provided	with	

adequate	notice	and	an	opportunity	to	be	heard.		19-A	M.R.S.	§	4011(1)(A);	see	

In	re	Emma	B.,	2017 ME 187,	¶	21,	169 A.3d 945 (explaining	that	notice	and	the	

opportunity	to	be	heard	are	“the	hallmarks	of	due	process”).		

      [¶14]		Here,	the	Conditions	Order	that	prohibited	Blum	from	possessing	

a	“dangerous	weapon”	was	imposed	after	he	had	been	arrested	for	a	charge	of	

domestic	violence.		Thus,	unlike	the	limitations	imposed	by	Maine’s	protection	

from	abuse	orders,	the	conditions	were	not	imposed	on	Blum	based	on	a	sworn	

statement	of	his	alleged	victim.		See	19-A	M.R.S.	§	4005(5).		Because	Blum	was	

arrested	 on	 a	 criminal	 charge,	 however,	 and	 he	 makes	 no	 argument	 that	 the	

arresting	officer	lacked	probable	cause	or	that	the	bail	commissioner	acting	on	

behalf	of	the	New	Hampshire	court	lacked	authority	to	impose	the	Conditions	

Order,	we	assume	that	there	was	probable	cause	to	support	the	imposition	of	
12	

the	order’s	conditions.		See	N.H.	Rev.	Stat.	Ann.	§	631:2-b(I)(d)	(LEXIS	through	

Act	78	of	the	2018	Reg.	Sess.)	(providing	that	“[a]	person	is	guilty	of	domestic	

violence”	in	New	Hampshire	if,	among	other	acts,	he	or	she	“by	physical	conduct	

threatens	 to	 use	 a	 deadly	 weapon	 for	 the	 purpose	 of	 placing”	 a	 “family	 or	

household	member	or	intimate	partner”	“in	fear	of	imminent	bodily	injury”);	

N.H.	Rev.	Stat.	Ann.	§	173-B:10(II)	(“[A]n	arrest	for	abuse	may	be	made	without	

a	warrant	upon	probable	cause.”);	State	v.	Blier,	2017 ME 103,	¶	9,	162 A.3d 829 

(“Probable	 cause	 exists	 where	 .	 .	.	 information	 would	 warrant	 a	 prudent	 and	

cautious	person	to	believe	that	the	 arrestee	did	commit	or	is	committing	the	

felonious	 offense.”	 (quotation	 marks	 omitted)).	 	 Although	 not	 identical,	 an	

unchallenged	 determination	 of	 probable	 cause	 that	 a	 defendant	 committed	

domestic	violence	is	“similar”	to	a	determination	that	there	is	“good	cause”	for	

the	 imposition	 of	 a	 temporary	 protection	 from	 abuse	 order.	 	 See	 19-A	 M.R.S.	

§	4006(2)	(“The	court	may	enter	temporary	orders	.	.	.	on	good	cause	shown	in	

an	ex	parte	proceeding”	and	“[i]mmediate	and	present	danger	of	abuse	to	the	

[victim]	 constitutes	 good	 cause.”);	 19-A	 M.R.S.	 §	4002(1)(A)-(B)	 (defining	

“abuse”	as,	among	other	acts,	“[a]ttempting	to	place	or	placing	another	in	fear	

of	bodily	injury”	or	“[a]ttempting	to	cause	or	causing	bodily	injury	or	offensive	

physical	contact”	to	a	“family	or	household	member	or	dating	partner”).	
                                                                                               13	

       [¶15]		A	copy	of	the	Conditions	Order	was	given	directly	to	Blum,	just	as	

a	 temporary	 protection	 from	 abuse	 order	 would	 be	 in	 Maine.	 	 19-A	 M.R.S.	

§	4006(6).	 	 In	 addition,	 the	 Conditions	 Order	 explicitly	 warned	 Blum	 that	 its	

terms	“shall	be	enforced,	even	without	registration,	by	the	courts	of	any	state”	

and	 clearly	 explained	 that	 “[v]iolations	 of	 this	 order	 are	 subject	 to	 state	 and	

federal	 criminal	 penalties.”	 	 (Emphases	 added.)	 	 The	 Conditions	 Order	 also	

notified	 Blum	 of	 his	 opportunity	 to	 be	 heard	 regarding	 the	 conditions	 of	 the	

order,	 stating	 that	 “[t]he	 defendant	 is	 advised	 that	 he/she	 has	 the	 further	

opportunity	to	be	heard	before	a	judge	on	bail	issues	within	24/48	hours	of	the	

request	 being	 made	 to	 the	 court.”	 	 Blum	 signed	 the	 Conditions	 Order	 that	

contained	 both	 the	 warnings	 about	 the	 consequences	 of	 a	 violation	 and	 the	

notice	of	his	right	to	challenge	the	order’s	conditions.		The	warnings	provided	

by	the	Conditions	Order	are	“similar”	to	the	warnings	contained	in	temporary	

protection	orders,	and	the	notice	to	Blum	that	the	Conditions	Order	could	be	

challenged	 is	 “similar”	 to	 the	 notice	 provided	 on	 temporary	 protection	 from	

abuse	orders	that	its	terms	could	be	dissolved	or	modified.7		See	19-A	 M.R.S.	



   7		Maine’s	courts	use	Judicial	Branch	form	PA-002	when	issuing	temporary	orders	pursuant	to	

19-A	M.R.S.	§	4006(2),	(5)	and	(5-A).		This	form	contains	the	following	warning,	“WARNING	TO	THE	
DEFENDANT:	VIOLATION	OF	THIS	ORDER	IS	A	CLASS	D	CRIME.		AS	LONG	AS	THIS	ORDER	IS	IN	
EFFECT,	YOU	MUST	OBEY	IT.”		It	also	notifies	the	defendant	that	he	or	she	can	challenge	the	order:	
“[i]f	the	defendant	desires	to	dissolve	or	modify	the	above	Temporary	Order,	the	defendant	must	so	
move.”		
14	

§	4006(7).	 	 That	 Blum	 apparently	 chose	 not	 to	 seek	 judicial	 review	 of	 the	

Conditions	Order	in	New	Hampshire	before	his	arrest	in	Maine	is	immaterial	to	

our	analysis:	the	opportunity	was	 available	to	him.		See	Michaud	v.	Mut.	Fire,	

Marine	&	Inland	Ins.	Co.,	505 A.2d 786,	791	(Me.	1986)	(“We	evaluate	only	the	

opportunity	available	at	the	time	Mutual	received	notice	to	determine	whether	

that	opportunity	was	sufficiently	meaningful	to	satisfy	due	process.”).			

      [¶16]		As	the	trial	court	correctly	noted,	the	process	through	which	the	

Conditions	Order	was	imposed	on	Blum	was	not	identical	in	all	aspects	to	the	

process	through	which	a	protection	from	abuse	order	could	have	been	imposed	

in	 Maine.	 	 As	 would	 have	 occurred	 with	 a	 protection	 from	 abuse	 order,	

however,	 the	 New	 Hampshire	 Conditions	 Order	 clearly	 notified	 Blum	 of	 the	

consequences	 of	 violating	 the	 order,	 and	 he	 had	 “the	 chance	 to	 speak	 out	

against”	the	conditions	he	allegedly	violated	in	Maine.		Guardianship	of	Jones,	

2017 ME 125,	¶	19,	164 A.3d 969 (quotation	marks	omitted);	see	19-A	M.R.S.	

§	4006(7);	N.H.	Rev.	Stat.	Ann.	§	597:6-e(I)	(LEXIS	through	Act	78	of	the	2018	

Reg.	 Sess.).	 	 We	 conclude,	 therefore,	 that	 the	 procedures	 were	 sufficiently	

“similar”	 to	 those	 of	 a	 temporary	 protection	 order	 such	 that	 permitting	 the	

State	 to	 prosecute	 Blum’s	 alleged	 violation	 of	 the	 Conditions	 Order	 through	

section	4011(1)	will	not	violate	his	due	process	rights.			
                                                                                                             15	

B.		    Court	of	Another	State	

   	    [¶17]		Blum	also	argues	that	the	Conditions	Order	cannot	subject	him	to	

prosecution	because	it	was	not	“issued	by	a	court	.	.	.	of	another	state.”		19-A	

M.R.S.	 §	 4011(1)(A).	 	 He	 contends	 that	 because	 a	 bail	 commissioner	 in	 New	

Hampshire,	rather	than	a	judge,	signed	it,	the	Conditions	Order	does	not	satisfy	

the	requirements	of	section	4011(1)(A).		Recognizing	Blum’s	concern,	we	note	

that	New	Hampshire	treats	an	order	signed	by	a	bail	commissioner	as	a	“court	

order.”	 	 See	 State	 v.	 Nott,	 821 A.2d 976,	 978	 (N.H.	 2003)	 (holding	 that	 a	 bail	

commissioner’s	order	for	purposes	of	a	criminal	contempt	charge	was	a	“court	

order”	 because	 “[b]ail	 commissioners	 are	 subordinate	 officers	 of	 the	 court,	

appointed	by	the	superior	and	district	courts”).			

        [¶18]	 	 More	 specifically,	 New	 Hampshire	 identifies	 orders	 like	 the	 one	

issued	to	Blum	as	a	“specialized	form	of	bail	order	that	was	developed	for	use	

in	criminal	cases	involving	domestic	violence	.	.	.	and	was	designed	so	that	it	can	

be	entered	into	NCIC8	as	a	criminal	order	of	protection.”		New	Hampshire	Office	

of	the	Attorney	 General,	A	Model	Protocol	for	Law	 Enforcement	Response	to	

Domestic	Violence	Cases	35	(3rd	ed.	2013)	(New	Hampshire	Model	Protocol).		

The	New	Hampshire	Model	Protocol	explains	that	orders	like	the	one	issued	to	


   8	 	 NCIC	 stands	 for	 the	 “National	 Crime	 Information	 Center”	 database.	 	 See	 Doucette	 v.	 City	 of	

Lewiston,	1997 ME 157,	¶	2,	697 A.2d 1292.		
16	

Blum	are	“considered	‘temporary’	when	issued	by	a	bail	commissioner	and	then	

‘final’	when	reviewed	by	a	judge	at	arraignment.”		Id.	at	36.		Although	Blum’s	

Conditions	Order	was	“temporary”	because	he	had	not	yet	been	arraigned,	no	

party	has	claimed	that	it	was	not	still	in	effect	on	the	date	that	Blum	allegedly	

purchased	 knives	 in	 Maine.	 	 Id.	 	 We	 conclude,	 therefore,	 that	 the	 Conditions	

Order	was	“issued	by	a	court	.	.	.	of	another	state”	for	the	purposes	of	section	

4011(1)(A).			

C.	     “Similar	Order”	

        [¶19]		The	trial	court’s	focus	on	the	lack	of	identical	procedures—rather		

than	 on	 the	 similarities	 in	 process	 and	 initiation—associated	 with	 the	

Conditions	 Order	 and	 a	 temporary	 protection	 from	 abuse	 order	 led	 it	 to	 a	

narrow	interpretation	of	the	term	“similar	order.”		19-A	M.R.S.	§	4011(1)(A).		

Such	a	narrow	reading	of	the	term	is	in	direct	contravention	of	the	Legislature’s	

direction	that	“court[s]	shall	liberally	construe	and	apply”	the	protection	from	

abuse	statutes	to	“diligently	enforce[]	court	orders	that	prohibit	abuse.”9		19-A	


   9	 	 The	 Legislature’s	 directives	 in	 the	 protection	 from	 abuse	 statutes	 do	 not	 conflict	 with	 the	

“interrelated	 rules”	 of	 lenity	 and	 strict	 construction.	 	 Pinkham,	 2016 ME 59,	 ¶	 14,	 137 A.3d 203 
(quotation	marks	omitted).		Indeed,	these	rules	apply	only	when—after	utilizing	all	of	our	tools	of	
statutory	construction—"we	can	make	no	more	than	a	guess	as	to	what	[the	Legislature]	intended.”		
United	States	v.	Wells,	519 U.S. 482,	499	(1997)	(quotation	marks	omitted);	see	State	v.	Shepley,	2003
ME 70,	¶	15,	822 A.2d 1147 (“[T]he	rule	of	strict	construction	of	a	penal	law	is	subordinate	to	this	
other	 rule,	 that	 the	 judicial	 interpretation	 must	 be	 reasonable	 and	 sensible,	 with	 a	 view	 to	
effectuating	the	legislative	design,	and	the	true	intent	of	the	Legislature.”	(quotation	marks	omitted)).		
Because	we	conclude	that	the	Legislature’s	intent	to	criminalize	violations	of	“similar	order[s]	issued	
                                                                                                      17	

M.R.S.	 §	 4001(3);	 see	 State	 v.	 Falcone,	 2000 ME 196,	 ¶	 7,	 760 A.2d 1046 

(explaining	that	a	“narrow	interpretation”	of	the	word	“residence”	as	contained	

in	the	protection	from	abuse	order	would	“contravene[]	the	express	statutory	

purpose	of	protecting	the	victim”).			

        [¶20]	 	 As	 discussed	 above,	 because	 the	 process	 and	 protections	

associated	 with	 the	 imposition	 of	 the	 Conditions	 Order	 are	 similar	 to	 those	

associated	with	 Maine’s	temporary	 protection	from	 abuse	orders,	 permitting	

the	State	to	prosecute	Blum	for	violating	the	order	will	not	violate	his	right	to	

due	 process.	 	 Therefore,	 we	 move	 from	 process	 to	 substance.	 	 Still	 using	 the	

commonplace	or	ordinary	meaning	of	“similar,”	we	next	review	the	Conditions	

Order	 to	 determine	 if	 it	 has	 “characteristics	 in	 common”	 with	 or	 is	 “alike	 in	

substance	or	essentials”	to	protection	orders	in	Maine.		Webster’s	at	2120;	see	

Tenants	 Harbor	 Gen.	 Store,	 LLC	 v.	 Dep’t	 of	 Envtl.	 Prot.,	 2011 ME 6,	 ¶	 9,	

10 A.3d 722.			

        [¶21]	 	 Two	 characteristics	 that	 are	 important	 to	 consider	 are	 the	

intended	purposes	and	the	effects	of	the	orders.		See	19-A	M.R.S.	§	4001.		There	

can	 be	 no	 dispute	 that	 the	 intended	 purpose	 of	 the	 Conditions	 Order	 was	 to	



by”	courts	from	other	jurisdictions,	19-A	M.R.S.	§	4011(1)(A),	is	apparent	from	the	plain	language	of	
the	statutes	at	issue,	these	rules	do	not	apply.		See	Callanan, 364 U.S.	at	596 (explaining	that	the	rule	
of	lenity	“only	serves	as	an	aid	for	resolving	an	ambiguity;	it	is	not	to	be	used	to	beget	one”).	
18	

provide	protection	for	the	victims	of	Blum’s	alleged	threatening	and	domestic	

violence,	 and	 its	 effect	 was	 to	 prohibit	 him	 from	 possessing	 any	 dangerous	

weapons,	at	least	until	his	arraignment.		See	New	Hampshire	Model	Protocol	at	

35-36,	40-41.		Thus,	the	intended	purpose	and	effect	of	Blum’s	Conditions	Order	

is	“similar”	to	a	“temporary,	emergency,	interim	or	final	protective	order,”	as	all	

of	these	orders	are	intended	to	provide	“victims	of	domestic	abuse	[the	ability]	

to	obtain	expeditious	and	effective	protection	against	further	abuse.”		See	19-A	

M.R.S.	§§	4001(2),	4011(1)(A);	New	Hampshire	Model	Protocol	at	35-36,	40-41.			

       [¶22]	 	 No	 language	 in	 section	 4011(1)(A)—or	 elsewhere	 in	 the	

protection	 from	 abuse	 statutes—suggests	 that	 a	 “similar	 order”	 should	 be	

limited	 to	 an	 order	 from	 another	 jurisdiction	 that	 is	 the	 same	 or	 the	 most	

similar,	or	that	a	“similar	order”	must	be	identical	to	an	order	issued	pursuant	

to	 the	 protection	 from	 abuse	 statutes.	 	 See	 19-A	 M.R.S.	 §§	 4001-4014.10	 	 In	

15	M.R.S.	 §	 321(6)	 (2017),	 for	 example,	 the	 Legislature	 employed	 the	 term	

“similar	 order”	 when	 it	 criminalized	 the	 violation	 of	 “[p]rotective	 orders	 in	

crimes	between	family	members.”		That	statute	provides	that	a	“[v]iolation	of	a	

protective	order	or	of	any	similar	order	issued	by	any	court	.	.	.	of	any	other	state	

.	.	.	when	the	person	has	prior	actual	notice	of	the	order,	is	a	Class	D	crime.”		


   10		In	contrast,	19-A	M.R.S.	§	4011(4)	carves	out	a	special	category	of	violations	for	specific	acts	

that	violate	“a	protective	order	issued	pursuant	to	section	4007.”	
                                                                                                    19	

15	M.R.S.	§	321(6)	(emphasis	added).		Pursuant	to	15	M.R.S.	§	321(2)	(2017),	a	

“court	 may	 issue	 a	 protective	 order	 if”	 (1)	 an	 individual	 “is	 charged	 with	 or	

convicted	 of	 a	 violation	 of,”	 among	 other	 offenses,	 domestic	 violence	 assault,	

17-A	M.R.S.	§	207-A	(2017),	or	criminal	threatening,	17-A	M.R.S.	§	209	(2017)—

and	Blum	was	charged	with	comparable	crimes	in	New	Hampshire;	(2)	“[t]he	

offender	and	the	victim	are	family	or	household	members”;	and	(3)	“[t]he	court	

finds	that	there	is	a	likelihood	that	the	offender	may	injure	the	health	or	safety	

of	the	victim	in	the	future.”11	

       [¶23]		As	section	321	explains,	a	“protective	order	may	be	a	condition	of	

release.”		15	M.R.S.	§	321(3)	(2017).		The	Conditions	Order	applicable	to	Blum	

was	issued	in	New	Hampshire	as	a	condition	of	his	release	after	his	arrest	for	

criminal	threatening	and	domestic	violence.		Orders	issued	pursuant	to	section	

321	and	those	issued	pursuant	to	Maine’s	protection	from	abuse	statutes,	19-A	

M.R.S.	 §§	 4001-4014,	 have	 the	 same	 purpose	 and	 intended	 effect—the	

protection	of	victims.		See	15	M.R.S.	§	321(2)(C);	19-A	M.R.S.	§	4001(1)-(4).			




   11		The	category	of	persons	“protected”	by	this	statute,	however,	is	narrower	than	the	category	

encompassed	by	19-A	M.R.S.	§	4005,	which	includes,	among	others,	dating	partners.		It	is	not	clear	
whether	Blum	and	the	alleged	victims	of	his	criminal	threatening	and	domestic	violence	were	“family	
or	 household	 members,”	 15	 M.R.S.	 §	 321(2)(B)	 (2017),	 as	 the	 New	 Hampshire	 Conditions	 Order	
indicates	only	that	they	were	or	had	been	cohabiting.			
20	

      [¶24]		Given	that	the	purpose	and	effect	of	the	Conditions	Order	is	nearly	

identical	to	the	purposes	and	effects	of	other	“temporary,	emergency,	interim	

or	final	protective	order[s],”	19-A	M.R.S.	§	4011(1)(A),	available	in	Maine,	it	is	

no	stretch	to	determine	that	these	orders	are	“alike	in	substance	or	essentials,”	

Webster’s	 at	 2120.	 	 The	 Legislature’s	 use	 of	 the	 term	 “similar	 order,”	 when	

considered	 alongside	 the	 statutory	 mandate	 that	 “court[s]	 shall	 liberally	

construe	 and	 apply	 this	 chapter	 to	 promote”	 the	 underlying	 purpose	 of	

“diligently	 enforcing	 court	 orders	 that	 prohibit	 abuse,”	 19-A	 M.R.S.	 §	 4001(3)	

(emphasis	added),	indicates	an	unambiguous	legislative	intent	to	have	section	

4011(1)	 apply	 to	 court	 orders	 issued	 for	 the	 purpose	 of	 protecting	 victims.		

“[W]e	 must	 interpret	 the	 plain	 language	 by	 taking	 into	 account	 the	 subject	

matter	 and	 purposes	 of	 the	 statute,	 and	 the	 consequences	 of	 a	 particular	

interpretation.”		Dickau,	2014 ME 158,	¶	21,	107 A.3d 621.		Because	a	narrow	

interpretation	 of	 “similar	 order”	 in	 this	 context	 would	 contravene	 the	

Legislature’s	purpose	of	protecting	victims	of	abuse,	we	conclude	that	the	New	
                                                                                                    21	

Hampshire	Conditions	Order	is	a	“similar	order”	as	the	term	is	used	in	section	

4011(1)(A).12			

D.	    Conclusion	

	      [¶25]		The	Conditions	Order	issued	by	a	New	Hampshire	court	official,	

which	 clearly	 notified	 Blum	 that	 he	 was	 prohibited	 from	 possessing	 any	

dangerous	weapons,	provided	him	with	notice	and	an	opportunity	to	be	heard	

had	he	wished	to	challenge	the	conditions	imposed	by	the	order,	and	which	was	

issued	 for	 the	 purpose	 of	 protecting	 Blum’s	 alleged	 victims,	 is	 “similar”	 to	 a	

“temporary,	 emergency,	 interim	 or	 final	 protective	 order.”	 	 See	 19-A	 M.R.S.	

§§	4001,	4011(1)(A).		We	conclude	that	the	language	“similar	order	issued	by	a	

court	.	.	.	of	another	state”	is	unambiguous	and	that	the	Conditions	Order	issued	

to	Blum	is	a	“similar	order”	as	that	term	is	used	in	section	4011(1)(A).		

       The	entry	is:	

                       Judgment	vacated.		The	indictment	against	Blum	
                       for	 Count	 2,	 violation	 of	 a	 protective	 order	
                       (Class	D),	 19-A	 M.R.S.	 §	 4011(1)	 (2017),	 is	
                       reinstated.	 	 Remanded	 for	 further	 proceedings	
                       consistent	with	this	opinion.	
	
	      	       	       	       	       	
	

   12		Our	decision	in	this	case	is	narrow	and	limited	only	to	whether	the	Conditions	Order	can	subject	

Blum	to	prosecution	pursuant	to	section	4011(1)	for	an	alleged	violation.		As	mentioned	supra	n.6,	
we	take	no	position	on	potential	factual	issues	in	this	case,	such	as	whether	Blum	violated	the	order	
or	whether	the	Conditions	Order	was	enforceable.		
22	

Kathryn L. Slattery, District Attorney, and Shira S. Burns, Asst. Dist. Atty.
(orally), Prosecutorial District #1, Alfred, for appellant State of Maine

Joseph S. Mekonis, Esq. (orally), Law Offices of Joseph Mekonis, P.A.,
Saco, for appellee Roy Blum


York	County	Unified	Criminal	Docket	docket	number	CR-2017-62	
FOR	CLERK	REFERENCE	ONLY